Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in an interview with Michael Johns on 05/06/2021. The application has been amended as follows:

AMEND claims 1-8 so that they read
1.	(Currently Amended) A laser processing apparatus comprising:
	a continuous-wave laser oscillator configured to generate a continuous-wave laser beam; and
	a condenser lens configured to concentrate the continuous-wave laser beam onto a workpiece,
	the laser processing apparatus configured to irradiate the workpiece with the continuous-wave laser beam according to processing data to perform processings,
	the laser processing apparatus comprising a 
 controller, the  controller being configured to calculate an ,
wherein the controller is configured to set the predetermined delay time 

2.	(Currently Amended) The laser processing apparatus according to claim 1, wherein the controller is configured to calculate the energy value for each processing by the continuous-wave laser beam irradiation from power output of the continuous-wave laser beam and processing time included in the processing data.

3.	(Currently Amended) The laser processing apparatus according to claim 1, comprising a motor configured to rotate the condenser lens about an optical axis thereof instead of setting at least one delay time when a cycle time of an entire processing process including the delay time exceeds a permissible cycle time.

4.	(Currently Amended) The laser processing apparatus according to claim 2, comprising a motor configured to rotate the condenser lens about an optical axis thereof instead of setting at least one delay time when a cycle time of an entire processing process including the delay time exceeds a permissible cycle time.

5.	(Currently Amended) The laser processing apparatus according to claim 1, wherein the processing includes welding, and the laser processing apparatus comprises a scanner configured to scan the continuous-wave laser beam to form a welded portion larger than a spot diameter of the continuous-wave laser beam when the welding is performed.

6.	(Currently Amended) The laser processing apparatus according to claim 2, wherein the processing includes welding, and the laser processing apparatus comprises a scanner configured to scan the continuous-wave laser beam to form a welded portion larger than a spot diameter of the continuous-wave laser beam when the welding is performed.

7.	(Currently Amended) The laser processing apparatus according to claim 3, wherein the processing includes welding, and the laser processing apparatus comprises a scanner configured to scan the continuous-wave laser beam to form a welded portion larger than a spot diameter of the continuous-wave laser beam when the welding is performed.

8.	(Currently Amended) The laser processing apparatus according to claim 4, wherein the processing includes welding, and the laser processing apparatus comprises scanner configured to scan the continuous-wave laser beam to form a welded portion larger than a spot diameter of the continuous-wave laser beam when the 

CANCEL claims 9-24
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance of claims 1-8:
Allowance of claims 1-8 is indicated because the prior art Arnett in the previous Office Action does not disclose/ suggest, alone or in any combination, the following limitations of claim 1 (in combination with the rest of the limitations of claim 1):
“the controller is configured to set the predetermined delay time  based on a calculated maximum temperature associated with the condenser lens, and a measured temperature drop rate associated with the condenser lens.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20170223249 A1, US 20150037984 A1, US 20110238048 A1 disclose device(s) can set a time delay base on a temperature.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761